Citation Nr: 0008245	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased initial disability rating in 
excess of 40 percent for service-connected postoperative 
residuals of colon cancer.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision, in 
pertinent part, granted service connection for postoperative 
colon cancer, secondary to inservice radiation treatment, and 
assigned thereto a temporary total disability rating (100 
percent), effective October 7, 1995, followed by a 40 percent 
initial disability evaluation, effective December 1, 1996.  
That rating decision also denied service connection for 
prostate cancer.


FINDINGS OF FACT

1.  The veteran's service medical records do not show 
prostate cancer having been incurred or aggravated during the 
veteran's active duty service or within the first post 
service year.

2.  The earliest post service medical records relating to 
treatment of prostate cancer are dated in 1993, 37 years 
after the veteran's discharge from active duty service. 

3.  Notwithstanding the veteran's inservice exposure to 
radiation (x-ray), the size and nature of such inservice 
exposure was such that, according to expert medical opinion, 
it is unlikely that the veteran's prostate cancer, first 
shown many years after service, is attributable to such 
exposure.

4.  No competent medical evidence has been presented or 
secured to establish a nexus between the veteran's current 
prostate cancer and his active service and/or his inservice 
exposure to radiation.

5.  The veteran has not presented a plausible claim for 
service connection for prostate cancer.

6.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased initial disability evaluation for his service-
connected postoperative residuals of colon cancer.

7.  The veteran's service-connected postoperative residuals 
of colon cancer are not productive of more than severe 
symptoms, and has not resulted in definite interference with 
absorption and nutrition.  The veteran reported subjective 
complaints of occasional nausea, bloating, gas pains and some 
urgency to have bowel movements.  Physical examination found 
him to be well nourished, with a good appetite, not anemic 
and weighing 171 pounds.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active duty service, as a result of inservice exposure to 
radiation, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (1999).

2.  The criteria for an initial disability rating in excess 
of 40 percent for service-connected postoperative residuals 
of colon cancer have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, 4.1, 4.2, 4.3, 4.7, 4.27, 
4.114, Diagnostic Codes 7329, 7343 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Navy 
from March 1952 to March 1956.  The RO has obtained the 
veteran's service medical records and they appear to be 
complete.  The veteran's entrance examination, dated in March 
1952, noted essentially normal findings throughout.  In 
August 1952, the veteran sought treatment for a painful left 
testicle for the past two years.  A biopsy was performed and 
revealed a diagnosis of interstitial cell tumor, testicle, 
malignant.  A medical board report, dated in January 1953, 
noted that the veteran underwent a left orchiectomy in August 
1952.  The report also noted that he received 13,700 
roentgens of X-ray therapy and that "[t]here is no evidence 
of metastasis at the present time.  The medical board report 
concluded with a recommendation that the veteran be returned 
to active duty.  A subsequent medical board report, dated in 
February 1954, noted that the veteran was admitted to the 
hospital for reevaluation of his condition in October 1953.  
The report noted that the veteran had been asymptomatic since 
the removal of the left testicle, except for a dull 
intermittent pain in the left side of the scrotum and a 
moderately tender right testicle.  A biopsy of a suspicious 
area was taken and revealed fibrous tissue.  The medical 
board report concluded with a recommendation that the veteran 
be returned to active duty.  In February 1955, a periodic 
physical examination was conducted.  The report of this 
examination noted a diagnosis of left testicle absent, well-
healed operation scar, left inguinal region.  The report also 
noted that there was no evidence of tumor or metastasis and 
that radiation dermatitis was on the left groin.  In March 
1956, the veteran's discharge examination was conducted.  The 
report of this examination noted that the veteran's left 
testicle was absent.  Physical examination of the anus and 
rectum were normal.  

Medical treatment reports, dated from May 1993, were 
retrieved from the Cleveland Memorial Hospital, Cleveland 
Regional Medical Center and the Jones Family Practice in 
Shelby, North Carolina.  Medical treatment reports were also 
obtained by the RO from the VA medical center in Asheville, 
North Carolina.  A needle biopsy of the prostate, performed 
in May 1993, revealed a diagnosis of adenomatous and 
fibromuscular hyperplasia.  A treatment report, dated in June 
1995, noted the veteran's complaints of increased heartburn 
and indigestion.  An upper gastro-intestinal series was 
performed and revealed an impression of "[f]ixed hiatal 
hernia with associated reflux esophagus.  Carcinoma cannot be 
excluded.  There is also a small diverticulum of the distal 
esophagus."  A subsequent treatment report, dated in June 
1995, noted an assessment of increased prostate specific 
antigens.  

In early October 1995, the veteran sought treatment for 
abdominal distention and bloating.  An X-ray examination of 
the chest and abdomen, using a barium enema, was conducted.  
The report of this examination noted an impression of a high-
grade obstruction demonstrated at the junction of the distal 
descending colon with the proximal sigmoid.  It also noted 
that this condition was "highly suspicious for 
adenocarcinoma."  Thereafter, the veteran underwent an 
exploratory laparotomy with left hemicolectomy and transverse 
colostomy.  The report of this procedure revealed a post 
operative diagnosis of colonic obstruction, sigmoid colon.  A 
pathologist's consultation report, dated in October 1995, 
noted a diagnosis of sigmoid colon, segmental resection, with 
moderately differentiated adenocarcinoma, and descending 
colon, segmental resection with serosal adhesions.  
Thereafter, the veteran underwent a cystourethroscopy with 
drainage of the bladder.  The report of this procedure noted 
a postoperative diagnosis of benign prostatic hypertrophy 
with urinary retention.  The veteran then underwent a 
transurethral resection of the prostate.  The operative 
report noted a final diagnosis of prostate, transurethral 
resection, adenocarcinoma, Gleason's score of 6.  A hospital 
discharge report, dated November 1995, noted final primary 
diagnosis of adenocarcinoma of the colon (sigmoid), bowel 
obstruction, hypokalemia, prostate cancer, benign prostatic 
hypertrophy, and hyperlipidemia.  

In October 1996, the RO transferred the veteran's claims 
folder to the Under Secretary for Benefits for review 
pursuant to 38 C.F.R. § 3.311(c).  Thereafter, the Under 
Secretary for Benefits sought an advisory medical opinion 
from the Under Secretary for Health regarding the etiology of 
the veteran's prostate and colon cancer.  A response letter 
to this opinion request, dated in December 1996, was received 
from S. Mather, M.D., M.P.H.  Dr. Mather, writing the opinion 
for the Under Secretary for Health, concluded that "it is 
reasonable to attribute the veteran's colon cancer but not 
prostate cancer to exposure to ionizing radiation in 
service."  In support of her opinion, Dr. Mather noted the 
following, in pertinent part:

2.  According to service medical records, 
the veteran received 13,700 roentgens of 
X-ray therapy for a testicular 
malignancy.  While the details of 
treatment are not provided, the Chief of 
Radiation Oncology at the Mountain Home 
VA Medical estimates that at least part 
of the sigmoid colon would have received 
between 3,000 and 4,000 rads.  However, 
he did not believe that the prostate 
would have received any radiation.

3.  The veteran's estimated radiation 
exposure far exceeds the calculated 
screening dose for colon cancer of 18.61 
rads for an individual exposed at age 21 
(CIRRPC Science Panel Report Number 6, 
1988, page 29) as well as the dose 
corresponding to a 50% probability of 
causation of 221.64 rads (CIRRPC report, 
page 30).  Studies have shown an 
increased risk for colon cancer after 
radiation doses of about 100 rads 
(Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, 
pages 177-180).

4.  The sensitivity of the prostate to 
radiation carcinogenesis appears to be 
relatively low and not clearly 
established (Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages 316-318; Mettler and 
Upton, page 168).

A letter, dated in December 1996, was then submitted from the 
Director of Compensation and Pension Service.  In her 
statement, the Director noted that the "medical opinion from 
the Under Secretary [of Health], with which we agree, that 
advises it is unlikely that the veteran's prostate cancer 
resulted from his exposure to ionizing radiation in service.  
As a result of this opinion, and following review of the 
evidence in its entirety, it is our opinion that there is no 
reasonable possibility that the veteran's prostate cancer was 
the result of such exposure."  

In June 1997, a VA examination of the intestine was 
conducted.  The report of this examination noted the 
veteran's history of a resection of the colon and colostomy, 
performed in June 1995.  The examination report noted that 
chemotherapy and radiation therapy ended about 45 days 
following these procedures.  The veteran reported current 
complaints of four bowel movements per day, without blood.  
He also reported complaints of bloating, gas pains and some 
urgency to have bowel movements.  Physical examination 
revealed that the veteran's appetite was good and that he had 
gained 10 to 15 pounds.  The report stated, in part:

He is not anemic and has blood tests 
approximately every 90 days and he is 
followed ultimately by chemotherapy and 
radiation therapists.

On examination of the abdomen, a 25 cm 
scar is present in the midline.  Suture 
scars and colostomy scars of abdomen are 
well healed.  Appendectomy scar well 
healed.  No mass is palpable.  Liver, 
spleen and kidney are not palpable.  
There is sparsitive hair in the left 
paramedian area and in the left lower 
quadrant.  Rectal exam [within normal 
limits].

It also listed the veteran's weight as 171 pounds, which was 
the maximum for the past year.  It also noted that he was not 
anemic and appeared well nourished.  The report noted 
occasional nausea and three to four stools per day.  The 
report concluded with diagnoses of: (1) carcinoma of the 
colon with resection, and (2) radiation therapy and 
chemotherapy post operative colon resection, ending 
approximately 45 days post colon resection.

II.  Analysis

Review of the veteran's claims requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Service Connection for Prostate Cancer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Generally, for a service-connection claim to be well 
grounded, a claimant must submit evidence of each of the 
following: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted inservice injury or disease and the current 
disability. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Elkins v. West, 12 Vet. App. 209, 213 (1999) (en banc) 
(citing Caluza, supra, and Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), cert. denied sub 
nom. Epps v. West, 524 U.S. 940, 118 S. Ct. 2348, 141 L. Ed. 
2d 718 (1998) (mem.)).  Alternatively, either or both of the 
second and third Caluza elements can be satisfied, under 38 
C.F.R. § 3.303(b) (1999), by the submission of (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post 
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology. See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  The 
credibility of the evidence presented in support of a claim 
is generally presumed when determining whether it is well 
grounded. See Elkins, 12 Vet. App. at 219 (citing Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995)).  However, the 
presumption of credibility does not apply where a fact 
asserted is beyond a person's competency or where the 
evidence is inherently false. See id.

For veterans who were exposed to radiation during service, VA 
law and regulations provide that service connection for a 
disease or disorder which is claimed to be attributable to 
ionizing radiation exposure during service may be established 
in one of three different ways.  McGuire v. West, 11 Vet. 
App. 274 (1998); See Wandel v. West, 11 Vet. App. 200 (1998); 
Ramey v. Brown, 9 Vet. App. 40 (1996), aff'd sub nom, Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 
S. Ct. 1171 (1998).

First, there are 15 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d)(2) (1999).  The 15 cancers are listed as the 
following: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, and 
cancer of the urinary tract.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Specifically, 38 C.F.R. § 3.311 establishes a series of 
chronological obligations upon both parties.  Hilkert v. 
West, 12 Vet. App. 145 (1999); see also Wandel v. West, 11 
Vet. App. 200.  First, the claimant must establish that the 
veteran has a radiogenic disease. See 38 C.F.R. §3.311(b)(2).  
This disease must manifest within a certain time period. See 
38 C.F.R. § 3.311(b)(5).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified period 
and claims that the disease is related to his radiation 
exposure while in service, VA must then obtain a dose 
assessment. 38 C.F.R. § 3.311(a)(1); see Wandel, supra.  
After it is determined by the dose assessment that the 
veteran was exposed to radiation, the RO is then required to 
refer the case to the Under Secretary for Benefits for 
further consideration. 38 C.F.R. § 3.311(b); Ramey and 
Wandel, both supra.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (1999).

Lastly, it is noted that the United States Court of Appeals 
for the Federal Circuit had held that the fact that a claimed 
disability was not a potentially "radiogenic disease" under 
38 C.F.R. § 3.311(b) (now 38 C.F.R. § 3.311) did not preclude 
the veteran from proving that he had the disability as a 
result of inservice exposure to ionizing radiation under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The veteran 
was, therefore, provided with an opportunity to submit any 
additional evidence that he might have to show that the 
claimed disabilities were a result of exposure to ionizing 
radiation during service.

Effective September 1, 1994, 38 C.F.R. § 3.311 was amended to 
comport with the Federal Circuit's decision in Combee v. 
Brown.  The final rule deleted 38 C.F.R. § 3.311(h) and 
required that VA consider a claim for a disease not listed in 
§ 3.311 under the provisions of that regulation, provided 
that the claimant cited or submitted competent scientific or 
medical evidence that the claimed disorder is a radiogenic 
disease. 38 C.F.R. § 3.311(b)(4).  A "radiogenic disease" is 
defined in 38 C.F.R. § 3.311(b)(2) as "disease that may be 
induced by ionizing radiation."  In effect, the provisions of 
38 C.F.R. § 3.311(b)(4) incorporate a well-groundedness 
requirement similar to that set forth in 38 U.S.C.A. § 
5107(a).  

Initially, the Board notes that the veteran's prostate cancer 
is not among the conditions listed for presumptive service 
connection under 38 C.F.R. § 3.309(d) (1999).  However, the 
veteran's prostate cancer is a radiogenic disease, which 
condition manifested itself over five years after his 
exposure to inservice ionizing radiation.  Accordingly, the 
provisions of 38 C.F.R. § 3.311 apply in this matter.

In developing this claim, the RO properly obtained a dose 
assessment and referred the case to the Under Secretary for 
Benefits for further consideration. 38 C.F.R. § 3.311 (1999); 
Ramey and Wandel, both supra.  Thereafter, the Under 
Secretary for Benefits obtained an opinion, dated in December 
1996, from S. Mather, M.D., M.P.H., writing on behalf of the 
Under Secretary for Health.  In her opinion, Dr. Mather noted 
that the Chief of Radiation Oncology at the Mountain Home VA 
Medical Center "did not believe that the prostate would have 
received any radiation" from the veteran's inservice medical 
treatment consisting of "13,7000 roentgens of X-ray therapy 
for testicular malignancy."  The report also noted that 
"[t]he sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established (Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 316-318; Mettler and 
Upton, page 168)."
Thus, Dr. Mather concluded that it was not reasonable to 
attribute the veteran's prostate cancer to his inservice 
exposure to ionizing radiation.  A subsequent opinion from 
the Director of Compensation and Pension, dated in December 
1996, stated that the "medical opinion from the Under 
Secretary [of Health], with which we agree, that advises it 
is unlikely that the veteran's prostate cancer resulted from 
his exposure to ionizing radiation in service.  As a result 
of this opinion, and following review of the evidence in its 
entirety, it is our opinion that there is no reasonable 
possibility that the veteran's prostate cancer was the result 
of such exposure."  Accordingly, the veteran has not shown 
entitlement to service connection for prostate cancer based 
upon exposure to ionizing radiation pursuant to the 
presumptive regulations of 38 C.F.R. § 3.311 (1999).

The Board also concludes, after a thorough review of the 
evidence of record, that the claim is not well grounded on a 
direct basis.  Here, although the medical evidence shows that 
the veteran currently has prostate cancer, it fails to 
indicate that the veteran's disease is related to service or 
any other service-related event.  See generally Ashford v. 
Brown, 10 Vet. App. 120 (1997); Walls v. Brown, 5 Vet. App. 
46; Ennis v. Brown, 4 Vet. App. 438 (1993).  Specifically, 
the appellant contends that he developed prostate cancer as a 
result of his inservice exposure to excessive amounts of x-
ray radiation used to treat his testicular tumor.  There is, 
however, no evidence of inservice treatment or diagnosis of 
prostate cancer, and, as indicated above, Dr. Mather has 
opined that it was unlikely such cancer resulted from the 
x-ray treatments.  The first post service medical records 
noting treatment for prostate cancer are dated in 1993, 37 
years after the veteran's discharge from the service.  
Additionally, the appellant has not provided any competent or 
probative evidence linking his prostate cancer, which 
manifested itself many years after service, to his active 
service and/or his inservice exposure to ionizing radiation.  
See Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 
3.303 (1999).  The letter submitted from the Director of 
Compensation and Pension Service, dated in December 1996, 
concluded that "there is no reasonable possibility that the 
veteran's prostate cancer was the result of such exposure."  
The veteran's lay opinion of such a causal connection is 
insufficient to well ground his claim. Espiritu, 2 Vet. App. 
492 (1992).  Accordingly, his claim must be denied as not 
well grounded.  See Edenfield, 8 Vet. App. 384 (1996) (en 
banc).

Where the veteran has not met this burden to submit a well-
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to a claim, including no duty to 
provide further medical examination or solicitation of 
medical opinion evidence.  38 U.S.C.A. § 5107(a); Rabideau, 
2 Vet. App. at 144 (where the claim is not well grounded, VA 
is under no duty to provide the veteran with an examination); 
see also Morton v. West, 12 Vet. App. 477 (1999) (if a well-
grounded claim has not been submitted, there is no duty on 
the part of VA to assist in the claim's full development).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims considered herein plausible or well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
The Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).  Review 
of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  The Board also discerns no 
additional sources of relevant information which may be 
obtainable concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied. See generally Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the veteran's claim seeking 
entitlement to service connection for prostate cancer as not 
well grounded.  See Edenfield v. Brown, 8 Vet. App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).


B.  Initial Disability Rating for Service-Connected 
Postoperative Residuals of Colon Cancer

The veteran's claim for an increased initial disability 
rating is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  In Fenderson, the Court held 
that the rule articulated in Francisco v. Brown did not apply 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Court held in 
Francisco that, although VA regulations require review of the 
entire recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over current medical 
findings and that, where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Instead, in Fenderson, the Court held 
that, where a veteran appealed the initial rating assigned 
for a disability, "staged" ratings could be assigned for 
separate periods of time based on facts found. Fenderson, 12 
Vet. App. at 126.

As in Fenderson, the RO in this case identified the issue on 
appeal as evaluation of postoperative colon cancer, due to 
radiation therapy, currently rated as 40 percent.  However, 
the RO's April 1998 statement of the case provided the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation in this 
matter.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Furthermore, the RO initially assigned a temporary total 
rating (100 percent) for this condition, from October 7, 1995 
through to December 1, 1996.  Thus, the RO has, in essence, 
considered and assigned a staged disability evaluation 
herein.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned to his service-connected 
postoperative colon cancer, due to radiation therapy.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran's condition is currently evaluated under 38 
C.F.R. § 4.114, Diagnostic Code 7343-7329.  Diagnostic Code 
7343, relating to new malignant growths, provides for a total 
rating for one year following the cessation of therapeutic 
procedures.  Thereafter, Diagnostic Code 7343 provides that 
the disease will be rated on residuals, provided that there 
is no recurrence or metastases. 38 C.F.R. § 4.114, Diagnostic 
Code 7343 (1999).

As there has been no recurrence of disease, the veteran's 
rating will be based on residuals.  Diagnostic code 7329 
contemplates resection of the large intestine.  A 10 percent 
rating contemplates slight symptoms.  A 20 percent rating 
contemplates moderate symptoms.  A 40 percent rating, the 
highest rating assignable, contemplates severe symptoms, 
objectively supported by examination findings.  38 C.F.R. § 
4.114, Diagnostic Code 7329 (1999).  "Where residual 
adhesions constitute the predominant disability, rate under 
diagnostic code 7301." 38 C.F.R. § 4.114, Diagnostic Code 
7329, Note (1999).

The Board has also reviewed all other potentially applicable 
Codes, in light of the evidence of record, in an effort to 
determine whether a higher evaluation is warranted.  Under 
Diagnostic Code 7305 (duodenal ulcer), a 40 percent 
disability evaluation is awarded where the veteran presents a 
moderately severe duodenal ulcer, that is less than severe, 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  38 
C.F.R. § 4.114, Diagnostic Code 7305.  A 60 percent 
disability evaluation, that is the maximum allowed, is 
awarded where the veteran presents a severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, and with 
manifestations of anemia and weight loss productive of 
definite impairment of health. Id.

Under Diagnostic Code 7308 (postgastrectomy syndrome), a 40 
percent rating is warranted for moderate postgastrectomy 
syndrome, less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals, but 
with diarrhea and weight loss. 38 C.F.R. § 4.114, Diagnostic 
Code 7308.  A 60 percent rating is warranted for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia. Id.

When evaluating coexisting abdominal conditions, the Board is 
mindful that, pursuant to 38 C.F.R. § 4.113 (1999), there are 
diseases of the digestive system that, while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and disturbance in nutrition.  
Consequently, certain coexisting diseases in this area, do 
not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding as outlined in 38 C.F.R. § 4.14.  The principle 
relating to pyramiding proclaims that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Both the use of manifestations not resulting from service 
connected disease or injury in establishing the service 
connected rating, and the rating of the same manifestation 
under different diagnoses, is to be avoided. Id.

Ratings under diagnostic codes pertaining to the digestive 
system, specifically Diagnostic Codes 7301 to 7329, inclusive 
and 7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other. 38 C.F.R. § 4.114.  A single rating 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with the rating elevated to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records. 38 C.F.R. § 4.112 (1999).

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected postoperative 
residuals of colon cancer do not warrant an increased initial 
disability rating in excess of 40 percent.  The Board notes 
that the veteran's radiation and chemotherapy ended 
approximately November 20, 1995.  Accordingly, the RO 
properly assigned a total disability rating for this 
condition from October 7, 1995 through to December 1, 1996.  
See 38 C.F.R. § 4.114, Diagnostic Codes 7343 (1999).  In 
examining the evidence after December 1, 1996, the Board 
concludes that the veteran's condition is not productive of 
more than severe symptoms.  Although the veteran reported 
subjective complaints of bloating, gas pains and some urgency 
to have bowel movements, the disorder has not resulted in 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  The 
report of the veteran's most recent VA intestinal 
examination, performed in June 1997, revealed that the 
veteran weighed 171 pounds, which was his highest weight for 
the past year, that he was not anemic and that he appeared 
well nourished.  Under these circumstances, the Board 
concludes that the currently assigned 40 percent initial 
disability evaluation most nearly approximates the veteran's 
overall disability picture.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.114, Diagnostic Code 7343-7329.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).  A 
separate evaluation is also not warranted under Diagnostic 
Codes 7332 or 7333, relating to the rectum and anus, as the 
veteran did not report having moderate constant leakage or 
having to wear a pad as a result of occasional involuntary 
bowel movements.
The Board notes that a separate compensable rating may be 
assigned for the scars resulting from the veteran's prior 
colon surgeries.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  For one of these scars to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration (38 C.F.R. Part 4, 
Diagnostic Code 7803 (1999)), or tender and painful on 
objective demonstration (38 C.F.R. Part 4, Diagnostic Code 
7804 (1999)), or that it caused a "limitation of function of 
the affected body part" (38 C.F.R. Part 4, Diagnostic Code 
7805 (1999)).  The report of the veteran's June 1997 VA 
intestinal examination noted well-healed suture and colostomy 
scars on the abdomen, including a well-healed 25-centimeter 
scar on the veteran's midline.  Thus, the Board concludes 
that since there is no evidence of pain, tenderness, 
ulceration or a limitation of function attributable solely to 
the surgical scars on the veteran's abdomen, a separate 
rating for the veteran's surgical scars is not warranted 
under 38 C.F.R. § 4.118, Diagnostic Codes 7803 - 7805 (1999).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for prostate cancer is denied.

Entitlement to an increased initial disability rating in 
excess of 40 percent for service-connected postoperative 
residuals of colon cancer is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

